U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2015 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26016 PALMETTO BANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 74-2235055 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 306 East North Street, Greenville, South Carolina (Address of principal executive offices) (Zip Code) (800) 725–2265 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required tofile such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any,every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer,or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Nonaccelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicabledate. Class Outstanding at April24, 2015 Common stock, $0.01 par value PALMETTOBANCSHARES, INC. AND SUBSIDIARY Quarterly Report on Form 10-Q Table of Contents PART I Financial Information 1 Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Shareholders' Equity 4 Consolidated Statements of Cash Flows 5 Note 1 - Summary of Significant Accounting Policies 6 Note 2 - Cash and Cash Equivalents 8 Note 3 - Trading Account Assets 9 Note 4 - Investment Securities Available for Sale 10 Note 5 - Loans 13 Note 6 - Other Loans Held for Sale 23 Note 7 - Premises and Equipment, net 23 Note 8 - Servicing Rights 24 Note 9 - Foreclosed Real Estate and Repossessed Personal Property 24 Note 10 - Bank-Owned Life Insurance 25 Note 11 - Deposits 25 Note 12 - Borrowings 26 Note 13 - Shareholders' Equity 26 Note 14 - Income Taxes 27 Note 15 - Benefit Plans 28 Note 16 - Equity-Based Compensation 29 Note 17 - Average Share Information 31 Note 18 - Commitments, Guarantees and Other Contingencies 31 Note 19 - Derivative Financial Instruments and Hedging Activities 32 Note 20 - Disclosures Regarding Fair Value 33 Note 21 - Regulatory Capital Requirements 34 Note 22 - Subsequent Event 36 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 37 Forward-Looking Statements 37 Criticial Accounting Policies and Estimates 38 Selected Financial Data 39 Executive Summary 40 Financial Condition 42 Derivative Activities 54 Liquidity 54 Quarterly Earnings Review 56 Recently Issued / Adopted Authoritative Pronouncements 63 Item 3. Quantitative and Qualitative Disclosures About Market Risk 64 Item 4. Controls and Procedures 64 Evaluation of Disclosure Controls and Procedures 64 Changes in Internal Control over Financial Reporting 64 PART II Other Information 65 Item 1. Legal Proceedings 65 Item 1A. Risk Factors 65 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 3. Defaults Upon Senior Securities 65 Item 4. Mine Safety Disclosures 65 Item 5. Other Information 65 Item 6. Exhibits 65 SIGNATURES 66 EXHIBIT INDEX 67 i PART I - FINANCIAL INFORMATION Item 1. Financial Statements PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Balance Sheets (dollars in thousands, except per share data) (unaudited) March 31, December 31, Assets Cash and cash equivalents Cash and due from banks $ 57,488 $ 36,887 Total cash and cash equivalents 57,488 36,887 Federal Home Loan Bank stock, at cost 3,132 2,556 Trading account assets, at fair value 10,114 5,513 Investment securities available for sale, at fair value 211,968 211,511 Mortgage loans held for sale 3,600 1,125 Loans, gross 832,029 805,059 Less: allowance for loan losses ) ) Loans, net 819,115 792,139 Premises and equipment, net 21,858 22,006 Accrued interest receivable 3,481 3,387 Foreclosed real estate 5,756 5,949 Deferred tax asset, net 15,127 17,053 Bank-owned life insurance 12,000 11,923 Other assets 9,583 8,762 Total assets $ 1,173,222 $ 1,118,811 Liabilities and shareholders' equity Liabilities Deposits Noninterest-bearing $ 208,338 $ 196,219 Interest-bearing 758,652 732,101 Total deposits 966,990 928,320 Retail repurchase agreements 13,149 15,921 Federal Home Loan Bank advances 50,000 35,000 Other liabilities 7,055 6,526 Total liabilities 1,037,194 985,767 Shareholders' equity Preferred stock - par value $0.01 per share; authorized 2,500,000 shares; none issued and outstanding - - Common stock - par value $0.01 per share; authorized 75,000,000 shares; 12,814,574 and 12,810,388 issued and outstanding at March 31, 2015 and December 31, 2014, respectively 128 128 Capital surplus 145,575 145,384 Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Total shareholders' equity 136,028 133,044 Total liabilities and shareholders' equity $ 1,173,222 $ 1,118,811 See Notes to Consolidated Financial Statements 1 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) For the three months ended March 31, Interest income Interest earned on cash and cash equivalents $ 13 $ 14 Dividends received on Federal Home Loan Bank stock 12 14 Interest earned on trading account assets 78 46 Interest earned on investment securities available for sale 936 1,004 Interest and fees earned on loans 8,947 8,998 Total interest income 9,986 10,076 Interest expense Interest expense on deposits 104 127 Interest expense on Federal Home Loan Bank advances 30 16 Total interest expense 134 143 Net interest income 9,852 9,933 Provision for loan losses 400 - Net interest income after provision for loan losses 9,452 9,933 Noninterest income Service charges on deposit accounts, net 1,580 1,562 Fees for trust, investment management and brokerage services 186 146 Mortgage-banking 633 461 Debit card and automatic teller machine income, net 581 586 Investment securities gains, net 29 85 Trading account income, net 105 171 Other 427 355 Total noninterest income 3,541 3,366 Noninterest expense Salaries and other personnel 4,746 4,790 Occupancy 1,059 1,097 Furniture and equipment 956 1,045 Professional services 588 813 Federal Deposit Insurance Corporation deposit insurance assessment 176 356 Marketing 244 255 Foreclosed real estate writedowns and expenses ) 313 Loan workout 39 131 Other 1,065 1,289 Total noninterest expense 8,794 10,089 Income before provision for income taxes 4,199 3,210 Provision for income taxes 1,467 1,182 Net income $ 2,732 $ 2,028 Common and per common share data Net income - basic $ 0.21 $ 0.16 Net income - diluted 0.21 0.16 Cash dividends declared 0.08 - Book value 10.62 9.92 Weighted average basic common shares 12,715,972 12,675,257 Weighted average diluted common shares 12,851,076 12,707,444 See Notes to Consolidated Financial Statements 2 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Comprehensive Income (in thousands) (unaudited) For the three months ended March 31, Net income $ 2,732 $ 2,028 Other comprehensive income, pretax Investment securities available for sale Increase in net unrealized gains 1,723 1,293 Plus: reclassification adjustment of net gains included in net income 29 85 Increase in net unrealized gains on investment securities available for sale 1,752 1,378 Other comprehensive income, pretax 1,752 1,378 Provision for income taxes related to items of other comprehensive income 666 523 Other comprehensive income, net of tax 1,086 855 Comprehensive income $ 3,818 $ 2,883 See Notes to Consolidated Financial Statements 3 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Changes in Shareholders' Equity (dollars in thousands)(unaudited) Accumulated Shares of other common Common Capital Accumulated comprehensive stock stock surplus deficit loss, net Total Balance, December 31, 2013 12,784,605 $ 127 $ 144,624 $ ) $ ) $ 123,817 Net income 2,028 2,028 Other comprehensive income, net of tax 855 855 Compensation expense related to stock options and restricted stock granted under equity award plans 252 252 Common stock issued related to restricted stock granted under equity award plans 7,904 - Balance, March 31, 2014 12,792,509 $ 127 $ 144,876 $ ) $ ) $ 126,952 Balance, December 31, 2014 12,810,388 $ 128 $ 145,384 $ ) $ ) $ 133,044 Net income 2,732 2,732 Other comprehensive income, net of tax 1,086 1,086 Compensation expense related to stock options and restricted stock granted under equity award plans 191 191 Common stock issued related to restricted stock granted under equity award plans 4,186 - Cash dividends declared and paidon common stock ) ) Balance, March 31, 2015 12,814,574 $ 128 $ 145,575 $ ) $ ) $ 136,028 See Notes to Consolidated Financial Statements 4 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (in thousands) (unaudited) For the three months ended March 31, Operating Activities Net income $ 2,732 $ 2,028 Adjustments to reconcile net income to net cash provided by (used for) operating activities Investment securities gains, net ) ) Amortization of unearned discounts / premiums on investment securities available for sale, net 842 845 Trading account income, net ) ) Reduction in (purchases of) trading account assets, net ) 42 Gain on sales of mortgage loans held for sale, net ) ) Originations of mortgage loans held for sale ) ) Proceeds from sales of mortgage loans held for sale 13,854 12,158 Gain on sales of Small Business Administration loans ) ) Proceeds from sales of Small Business Administration loans 1,731 1,236 Provision for loan losses 400 - Depreciation 588 593 Writedowns and losses (gains) on sales of foreclosed real estate, net ) 203 Increase in cash surrender value of bank-owned life insurance ) ) Compensation expense on equity-based awards 191 252 Net periodic pension expense 163 206 Contribution to defined benefit pension plan ) - Provision for unfunded commitments ) ) Decrease in interest receivable and other assets, net 345 646 Increase in interest payable and other liabilities, net 1,019 1,037 Net cash provided by (used for) operating activities ) 5,919 Investing Activities Purchases of Federal Home Loan Bank stock ) ) Proceeds from redemption of Federal Home Loan Bank stock 957 1,294 Proceeds from sales of investment securities available for sale 786 14,956 Proceeds from maturities and repayments of investment securities available for sale 4,346 6,273 Purchases of investment securities available for sale ) ) Purchase of mortgage loans held for investment ) - Decrease (increase) in gross loans, net ) 9,772 Purchases of premises and equipment, net ) ) Proceeds from sales of foreclosed real estate 2,224 264 Investment in SBIC limited partnership - ) Net cash provided by (used for) investing activities ) 17,028 Financing Activities Increase in transaction, money market and savings deposits, net 46,237 30,044 Decrease in time deposits, net ) ) Decrease in retail repurchase agreements, net ) ) Proceeds from Federal Home Loan Bank advances 35,300 20,000 Repayment of Federal Home Loan Bank advances ) ) Dividends paid on common stock ) - Net cash provided by financing activities 49,873 4,817 Net change in cash and due from banks 20,601 27,764 Cash and due from banks, beginning of period 36,887 38,178 Cash and due from banks, end of period $ 57,488 $ 65,942 Supplemental cash flow disclosures Cash paid during the period for: Interest expense $ 143 $ 153 Income taxes 174 970 Significant noncash activities Changein net unrealized gains and losseson investment securities available for sale, net of tax 1,086 855 Loans transferred from gross loans to other loans held for sale 1,608 1,166 Loans transferred from gross loans to foreclosed real estate, at fair value 1,890 455 See Notes to Consolidated Financial Statements 5 PALMETTO BANCSHARES, INC. AND SUBSIDIARY Notes To Consolidated Financial Statements 1. Summary of Significant Accounting Policies Nature of Operations Palmetto Bancshares, Inc. (the “Company’) is a South Carolina bank holding company organized in 1982 and headquartered in Greenville, South Carolina. The Company serves as the bank holding company for The Palmetto Bank (the “Bank”), which began operations in 1906. The Bank, also h eadquartered in Greenville, South Carolina, is the third largest banking institution headquartered in South Carolina. The Bank serves the Upstate of South Carolina through 25 branch locations in nine counties along the economically attractive I-85 corridor, as well as 24/7/365 service through online and mobile banking and automatic teller machines. Through its Retail, Commercial and Wealth Management lines of business, the Bank specializes in providing financial solutions to consumers and small to mid-size businesses with deposit and cash management products, loans (including consumer, mortgage, credit card, automobile, Small Business Administration (“SBA”), commercial and corporate), lines of credit, trust, brokerage, private banking, financial planning and insurance. Principles of Consolidation / Basis of Presentation The accompanying Consolidated Financial Statements include the accounts of the Company, the Bank and subsidiaries of the Bank (collectively referred to herein as the “Company,” “we,” “us” or “our” ). In management’s opinion, all significant intercompany accounts and transactions have been eliminated in consolidation, and all adjustments necessary for a fair presentation of the financial condition and results of operations for the periods presented have been included. Any such adjustments are of a normal and recurring nature. Assets held by the Company in a fiduciary or agency capacity for clients are not included in the Company’s Consolidated Financial Statements because those items do not represent assets of the Company. The accounting and financial reporting policies of the Company conform, in all material respects, to accounting principles generally accepted in the United States of America (“GAAP”) and to general practices within the financial services industry. The Consolidated Financial Statements at and for the three months ended March 31, 2015 and 2014 contained in this Quarterly Report on Form 10-Q have not been audited by our independent registered public accounting firm. The unaudited Consolidated Financial Statements have been prepared in accordance with GAAP for interim financial information and with the instructions to Form 10-Q adopted by the Securities and Exchange Commission (the “SEC”). Accordingly, the Consolidated Financial Statements do not include all of the information and footnotes required by GAAP for complete financial statements and should be read in conjunction with the audited Consolidated Financial Statements and notes thereto for the year ended December 31, 2014 included in our Annual Report on Form 10-K filed with the SEC on March 4, 2015 (the “2014 Annual Report on Form 10-K”). Business Segments Operating segments are components of an enterprise about which separate financial information is available and evaluated regularly by the Company’s chief operating decision makers in deciding how to allocate resources and assess performance. Public enterprises are required to report a measure of segment profit or loss, certain specific revenue and expense items for each segment, segment assets and information about the way that the operating segments were determined, among other items. The Company considers business segments by analyzing distinguishable components that are engaged in providing individual products, services or groups of related products or services and that are subject to risks and returns that are different from those of other business segments. When determining whether products and services are related, the Company considers the nature of the products or services, the nature of the production processes, the type or class of client for which the products or services are designed and the methods used to distribute the products or provide the services. For the past several years, we have been realigning our organizational structure and more specifically delineating our businesses for improved accountability and go-to-market strategies. However, financial information for these businesses has been separated to a limited extent, and, therefore, we do not have disaggregated financial information that meets the criteria to be considered reportable segments. Accordingly, at March 31, 2015, the Company had one reportable business segment, which was banking. 6 Use of Estimates In preparing the Consolidated Financial Statements, the Company’s management makes estimates and assumptions that impact the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the dates and for the periods indicated in the Consolidated Financial Statements. Actual results could differ from these estimates and assumptions. Therefore, the results of operations for the three months ended March 31, 2015 are not necessarily indicative of the results of operations that may be expected in future periods. Recently Adopted Authoritative Pronouncements In January 2014, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2014-04, Receivables – Troubled Debt Restructurings by Creditors (Topic 310): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans Upon Foreclosure (“ASU 2014-04”) to clarify that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, the amendments require interim and annual disclosure of both the amount of foreclosed residential real estate property held by the creditor and the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction. An entity can elect to adopt the amendments in ASU 2014-04 using either a modified retrospective transition method or a prospective transition method. The Company adopted the provisions of ASU 2014-04 effective January 1, 2015. The adoption of ASU 2014-04 did not have a material impact on the Company’s financial position, results of operations or cash flows. In August 2014, the FASB issued ASU 2014-14, Receivables – Troubled Debt Restructurings by Creditors (Topic 310): Classification of Certain Government-Guaranteed Mortgage Loans upon Foreclosure (“ASU 2014-14”). The amendments in ASU 2014-14 require that a mortgage loan be derecognized and that a separate other receivable be recognized upon foreclosure if the following conditions are met: 1. The loan has a government guarantee that is not separable from the loan before foreclosure. 2. At the time of foreclosure, the creditor has the intent to convey the real estate property to the guarantor and make a claim on the guarantee, and the creditor has the ability to recover under that claim. 3. At the time of foreclosure, any amount of the claim that is determined on the basis of the fair value of the real estate is fixed. Upon foreclosure, the separate other receivable is to be measured based on the amount of the loan balance (principal and interest) expected to be recovered from the guarantor. The amendments are effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014. The Company adopted the provisions of ASU 2014-14 effective January 1, 2015. The adoption of ASU 2014-14 did not have a material impact on the Company’s financial position, results of operations or cash flows. Recently Issued Authoritative Pronouncements In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606): Revenue from Contracts with Customers (“ASU 2014-09”). The scope of the guidance applies to revenue arising from contracts with customers, except for the following: lease contracts, insurance contracts, contractual rights and obligations within the scope of other guidance and nonmonetary exchanges between entities in the same line of business to facilitate sales to customers. The core principle of the new guidance is that an entity should recognize revenue to reflect the transfer of goods and services to customers in an amount equal to the consideration that the entity receives or expects to receive. ASU 2014-09 is not expected to impact the timing or approach to revenue recognition for financial institutions. The likely impact for financial institutions will relate only to disclosures. Initially, the amendments were effective for public entities for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. However, in April 2015, the FASB voted to defer the effective date of ASU 2014-09 by one year making the amendments effective for public entities for annual reporting periods beginning after December 15, 2017, including interim periods within those reporting periods. Companies have the option to apply ASU 2014-09 as of the original effective date. The Company does not expect the adoption of ASU 2014-09 to have a material impact on its financial position, results of operations or cash flows. 7 In August 2014, the FASB issued ASU 2014-15, Presentation of Financial Statements – Going Concern (Topic 205): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern (“ASU 2014-15”). The amendments in ASU 2014-15 are intended to define management’s responsibility to evaluate whether there is substantial doubt about an organization’s ability to continue as a going concern and to provide related footnote disclosures. In connection with preparing financial statements, management is required to evaluate whether there are conditions or events, considered in the aggregate, that raise substantial doubt about the organization’s ability to continue as a going concern within one year after the date that the financial statements are issued. The amendments are effective for annual periods ending after December 15, 2016 and interim periods thereafter. Early application is permitted. The Company does not expect the adoption of ASU 2014-15 to have a material impact on its financial position, results of operations or cash flows. In February 2015, the FASB issued ASU 2015-02, Consolidation (Topic 810): Amendments to the Consolidation Analysis (“ASU 2015-02”). ASU 2015-02 amends the consolidation requirements and significantly changes the consolidation analysis required under GAAP. Although the amendments are expected to result in the deconsolidation of many entities, the Company will need to reevaluate all its previous consolidation conclusions. The amendments will be effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015 for public business entities with early adoption permitted (including during an interim period), provided that the guidance is applied as of the beginning of the annual period containing the adoption date. The Company does not expect the adoption of ASU 2015-02 to have a material impact on its financial position, results of operations or cash flows. In April 2015, the FASB issued ASU 2015-04, Compensation (Topic 715): Practical Expedient for the Measurement Date of an Employer’s Defined Benefit Obligation and Plan Assets (“ASU 2015-04”). ASU 2015-04 provides a practical expedient for the measurement date of defined benefit plan assets and obligations. The practical expedient allows employers with fiscal year-end dates that do not fall on a calendar month-end (e.g., companies with a 52/53-week fiscal year) to measure pension and post-retirement benefit plan assets and obligations as of the calendar month-end date closest to the fiscal year-end. The FASB also provided a similar practical expedient for interim remeasurements for significant events. For public business entities, the standard is effective for annual reporting periods beginning after December 15, 2015. Early adoption is permitted. The Company does not expect the adoption of ASU 2015-04 to have a material impact on its financial position, results of operations or cash flows. Other accounting standards that have been recently issued by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. 2. Cash and Cash Equivalents Required Reserve Balances The Federal Reserve Act requires each depository institution to maintain cash reserves against certain liabilities. The Bank reports these liabilities to the Board of Governors of the Federal Reserve System (the “Federal Reserve”) on a weekly basis and maintains reserves on these liabilities with a 30-day lag. As of March 31, 2015, after taking into consideration the Bank’s levels of vault cash, reserves of $1.1 million were maintained with the Federal Reserve. Concentrations and Restrictions From time to time, the Company may sell federal funds to, or place deposits with, other financial institutions. Federal funds and any deposits in excess of Federal Deposit Insurance Corporation (“FDIC”) insurance limits are essentially uncollateralized overnight loans. The Company regularly evaluates the risk associated with the potential counterparties to these transactions to ensure that it would not be exposed to any significant risks with regard to cash and cash equivalent balances if it were to sell federal funds or place deposits in amounts in excess of FDIC insurance limits. At March 31, 2015 and December 31, 2014 and 2013, the Company did not have any material deposits in excess of FDIC insurance limits with other financial institutions. 8 No cash and cash equivalents was pledged as collateral relative to public funds and other agreements at March 31, 2015. At December 31, 2014, $250 thousand cash and cash equivalents was pledged as collateral relative to public funds and other agreements. 3. Trading Account Assets The following table summarizes the components of trading account assets at the dates indicated (in thousands). March 31, December 31, Municipal bonds $ 8,020 $ 4,116 Insured bank deposits 2,094 1,397 Total trading account assets $ 10,114 $ 5,513 The following table summarizes net realized gains and the unrealized gains (losses) due to change in fair value relative to trading account assets included in the Consolidated Statements of Income for the periods indicated (in thousands). For the three months ended March 31, Realized gains, net $ 47 $ 178 Unrealized gains (losses), net due to the change in fair value relative to assets held at end of period 58 (7 ) Total trading account income, net $ 105 $ 171 The Company may withdraw from the trading account the assets related to its initial $5.0 million investment made in 2013, subject to 30-days’ written notice. In January 2015, the Company invested an additional $4.5 million in the trading account, which is restricted from withdrawal until January 2016. Ratings The following tables summarize Moody’s and Standard and Poor’s ratings of municipal bond trading account assets, based on fair value, at March 31, 2015. Moody's Ratings Aaa 11 % Aa1 - Aa3 52 A1 - A3 20 Not rated 17 Total % Standard and Poor's Ratings AAA 12 % AA+ - AA- 61 A+ - A- 14 Not rated 13 Total % All municipal bond trading account assets were rated by either Moody’s or Standard and Poor’s at March 31, 2015. 9 4. Investment Securities Available for Sale The following tables summarize the amortized cost, gross unrealized gains and losses included in accumulated other comprehensive loss and fair value of investment securities available for sale at the dates indicated (in thousands). March 31, 2015 Amortized cost Gross unrealized gains Gross unrealized losses Fair value U.S. agency $ 3,167 $ 68 $ - $ 3,235 State and municipal 7,802 94 ) 7,870 Collateralized mortgage obligations (federal agencies) 88,901 497 ) 88,687 Other mortgage-backed (federal agencies) 78,626 702 ) 78,968 SBA loan-backed (federal agency) 33,041 232 ) 33,208 Total investment securities available for sale $ 211,537 $ 1,593 $ ) $ 211,968 December 31, 2014 Amortized cost Gross unrealized gains Gross unrealized losses Fair value U.S. agency $ 3,930 $ 35 $ - $ 3,965 State and municipal 6,665 84 ) 6,732 Collateralized mortgage obligations (federal agencies) 89,311 13 ) 87,774 Other mortgage-backed (federal agencies) 78,532 411 ) 78,503 SBA loan-backed (federal agency) 34,394 210 ) 34,537 Total investment securities available for sale $ 212,832 $ 753 $ ) $ 211,511 The following tables summarize securities in each category of investment securities available for sale that were in an unrealized loss position at the dates indicated (dollars in thousands). March 31, 2015 Less than 12 months 12 months or longer Total # Fair value Gross unrealized losses # Fair value Gross unrealized losses # Fair value Gross unrealized losses State and municipal 4 $ 2,789 $ 26 - $ - $ - 4 $ 2,789 $ 26 Collateralized mortgage obligations (federal agencies) 5 5,001 52 7 34,788 659 12 39,789 711 Other mortgage-backed (federal agencies) 6 10,981 105 12 19,490 255 18 30,471 360 SBA loan-backed (federal agency) 3 5,835 12 5 10,364 53 8 16,199 65 Total 18 $ 24,606 $ 195 24 $ 64,642 $ 967 42 $ 89,248 $ 1,162 10 December 31, 2014 Less than 12 months 12 months or longer Total # Fair value Gross unrealized losses # Fair value Gross unrealized losses # Fair value Gross unrealized losses State and municipal 3 $ 1,641 $ 7 1 $ 1,062 $ 10 4 $ 2,703 $ 17 Collateralized mortgage obligations (federal agencies) 11 32,532 192 10 52,924 1,358 21 85,456 1,550 Other mortgage-backed (federal agencies) 10 14,889 119 10 18,979 321 20 33,868 440 SBA loan-backed (federal agency) 3 3,122 10 6 14,850 57 9 17,972 67 Total 27 $ 52,184 $ 328 27 $ 87,815 $ 1,746 54 $ 139,999 $ 2,074 Other-Than-Temporary Impairment Based on the Company’s other-than-temporary impairment analysis at March 31, 2015, the Company concluded that gross unrealized losses detailed in the preceding table were due to changes in market interest rates and were not other-than-temporarily impaired as of that date. Ratings Except for state and municipal securities, all of the Company’s available for sale securities are backed by United States (“U.S.”) agencies and are rated Aaa and AA+ by Moody’s and Standard and Poor’s rating services, respectively. The following table summarizes ratings of the Company’s state and municipal investment securities available for sale, based on fair value, at March 31, 2015. Moody's Ratings Aaa 6 % Aa1 - Aa3 48 A1 3 Not rated 43 Total % Standard and Poor's Ratings AAA 14 % AA+ - AA- 48 A+ 2 Not rated 36 Total % All state and municipal securities were rated by either Moody’s or Standard and Poor’s at March 31, 2015. 11 Matur ities The following table summarizes the amortized cost and fair value of investment securities available for sale at March 31, 2015 by contractual maturity and estimated principal repayment distribution (in thousands). U.S. agency and state and municipal securities are organized based on contractual maturity. Principal amounts on collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are not due at a single maturity date and are subject to early repayment based on prepayment activity of underlying loans. Therefore, collateralized mortgage obligations, other mortgage-backed securities and SBA loan-backed securities are organized based on estimated cash flows using current prepayment assumptions. Amortized cost Fair value Due in one year or less $ - $ - Due after one year through five years 2,015 2,039 Due after five years through ten years 1,152 1,196 Due after ten years - - U.S. agency 3,167 3,235 Due in one year or less 1,548 1,552 Due after one year through five years 2,039 2,112 Due after five years through ten years 4,215 4,206 Due after ten years - - State and municipal 7,802 7,870 Due in one year or less 300 300 Due after one year through five years 14,408 14,307 Due after five years through ten years 74,193 74,080 Due after ten years - - Collateralized mortgage obligations (federal agencies) 88,901 88,687 Due in one year or less - - Due after one year through five years 39,524 39,934 Due after five years through ten years 19,866 19,829 Due after ten years 19,236 19,205 Other mortgage-backed (federal agencies) 78,626 78,968 Due in one year or less - - Due after one year through five years 17,774 17,817 Due after five years through ten years 7,552 7,543 Due after ten years 7,715 7,848 SBA loan-backed (federal agency) 33,041 33,208 Due in one year or less 1,848 1,852 Due after one year through five years 75,760 76,209 Due after five years through ten years 106,978 106,854 Due after ten years 26,951 27,053 Total investment securities available for sale $ 211,537 $ 211,968 Pledged Investment securities were pledged as collateral for the following purposes at the dates indicated (in thousands). March 31, December 31, Municipal and other secured deposits $ 85,252 $ 84,255 Retail repurchase agreements 25,701 36,629 Federal Reserve line of credit 1,339 1,352 Correspondent bank lines of credit 11,059 10,959 Total investment securities available for sale pledged $ 123,351 $ 133,195 Realized Gains and Losses The following table summarizes the gross realized gains and losses from sales of investment securities available for sale for the periods indicated (in thousands). For the three months ended March 31, Realized gains $ 29 $ 125 Realized losses - ) Total investment securities gains, net $ 29 $ 85 12 5. Loans In the tables below, loan classes are based on FDIC classification codes, and portfolio segments are an aggregation of those classes based on the methodology used to develop and document the allowance for loan losses. FDIC classification codes are based on the underlying loan collateral. Composition The following table summarizes gross loans, categorized by portfolio segment, at the dates indicated (dollars in thousands). March 31, 2015 December 31, 2014 Total % of total Total % of total Commercial real estate $ 430,098 51.7 % $ 430,025 % Single-family residential 217,174 26.1 204,439 25.4 Commercial and industrial 96,237 11.6 80,927 Consumer 75,921 9.1 76,984 Other 12,599 1.5 12,684 1.6 Loans, gross $ 832,029 100.0 % $ 805,059 % Net unearned income and deferred fees totaled $591 thousand and $596 thousand at March 31, 2015 and December 31, 2014, respectively. Unamortized purchase premiums totaled $1.5 million and $1.3 million at March 31, 2015 and December 31, 2014, respectively, and are included in the applicable portfolio segment in the table above. Residential mortgage loans serviced for the benefit of others totaled $373.5 million and $375.1 million at March 31, 2015 and December 31, 2014, respectively, and are excluded from the Consolidated Balance Sheets since they are not owned by the Company. Pledged The Bank, as a member of the FHLB of Atlanta, must pledge collateral to borrow from the FHLB and cover the various Federal Reserve services that are available for use by the Bank. Acceptable collateral includes, among other types of collateral, a variety of loans including residential, multifamily, home equity lines and second mortgages as well as qualifying commercial loans. At March 31, 2015 and December 31, 2014, $164.0 million and $170.6 million of gross loans, respectively, were pledged to collateralize FHLB advances of which $75.7 million and $79.1 million, respectively, were available as lendable collateral. At March 31, 2015 and December 31, 2014, loans totaling $40.4 million and $38.2 million, respectively, were pledged as collateral to cover the various Federal Reserve services that are available for use by the Bank of which $29.5 million and $27.8 million, respectively, were available as lendable collateral. Concentrations The following table summarizes loans secured by commercial real estate, categorized by class, at March 31, 2015 (dollars in thousands). Total commercial real estate loans % of gross loans % of Bank's total regulatory capital Secured by commercial real estate Construction, land development and other land loans $ 48,002 5.8 % 32.9 % Multifamily residential 8,868 1.1 6.1 Nonfarm nonresidential 373,228 44.8 256.0 Total loans secured by commercial real estate $ 430,098 51.7 % 295.0 % 13 The following table further categorizes loans secured by commercial real estate at March 31, 2015 (dollars in thousands). Total commercial real estate loans % of gross loans % of Bank's total regulatory capital Development commercial real estate loans Secured by: Land - unimproved (commercial or residential) $ 14,849 1.8 % 10.2 % Land development - commercial 11,999 1.4 8.2 Land development - residential 5,764 0.7 4.0 Commercial construction: Retail 2,551 0.3 1.7 Miscellaneous commercial 32 - - Total development commercial real estate loans 35,195 4.2 24.1 Existing and other commercial real estate loans Secured by: Hotel / motel 39,909 4.8 27.4 Retail 36,824 4.4 25.2 Office 27,201 3.3 18.7 Multifamily 8,868 1.1 6.1 Industrial and warehouse 5,802 0.7 4.0 Healthcare 12,992 1.6 8.9 Miscellaneous commercial 100,151 12.0 68.7 Residential construction - speculative 347 - 0.2 Total existing and other commercial real estate loans 232,094 27.9 159.2 Commercial real estate owner-occupied and residential loans Secured by: Commercial - owner-occupied 150,349 18.1 103.1 Commercial construction - owner-occupied 6,026 0.7 4.2 Residential construction - contract 6,434 0.8 4.4 Total commercial real estate owner-occupied and residential loans 162,809 19.6 111.7 Total loans secured by commercial real estate $ 430,098 51.7 % 295.0 % 14 Asset Quality The following table summarizes various internal credit-quality indicators of gross loans, by class, at March 31, 2015 (in thousands). Construction, land development and other land loans Multifamily residential Nonfarm nonresidential Total commercial real estate Grade 1 $ - $ - $ - $ - Grade 2 - Grade 3 979 138 75,334 76,451 Grade 4 23,052 1,164 186,913 211,129 Grade W 9,835 7,563 61,814 79,212 Grade 5 130 - 17,175 17,305 Grade 6 1,603 - 30,780 32,383 Grade 7 - - 1,030 1,030 Not risk rated* 12,403 3 182 12,588 Total $ 48,002 $ 8,868 $ 373,228 $ 430,098 *Consumer real estate loans, included within construction, land development and other land loans, are not risk rated in accordance with the Company's policy. Commercial and industrial Grade 1 $ 393 Grade 2 1,685 Grade 3 13,268 Grade 4 69,543 Grade W 3,838 Grade 5 4,789 Grade 6 2,245 Grade 7 389 Not risk rated 87 Total $ 96,237 Single-family residential revolving, open-end loans Single-family residential closed-end, first lien Single-family residential closed-end, junior lien Total single-family residential loans Accrual $ 82,404 $ 129,455 $ 2,745 $ 214,604 Nonaccrual 702 1,821 47 2,570 Total $ 83,106 $ 131,276 $ 2,792 $ 217,174 Indirect automobile All other consumer Total consumer Accrual $ 65,542 $ 10,243 $ 75,785 Nonaccrual 113 23 136 Total $ 65,655 $ 10,266 $ 75,921 Other Accrual $ 12,599 Nonaccrual - Total $ 12,599 15 The following table summarizes various internal credit-quality indicators of gross loans, by class, at December 31, 2014 (in thousands). Construction, land development and other land loans Multifamily residential Nonfarm nonresidential Total commercial real estate Grade 1 $ - $ - $ - $ - Grade 2 - Grade 3 3,337 144 74,966 78,447 Grade 4 17,826 1,191 183,829 202,846 Grade W 9,595 7,690 62,429 79,714 Grade 5 138 - 25,502 25,640 Grade 6 1,724 - 25,131 26,855 Grade 7 - - 1,051 1,051 Not risk rated* 15,443 - 29 15,472 Total $ 48,063 $ 9,025 $ 372,937 $ 430,025 *Consumer real estate loans, included within construction, land development and other land loans, are not risk rated in accordance with the Company's policy. Commercial and industrial Grade 1 $ 753 Grade 2 1,534 Grade 3 12,864 Grade 4 53,171 Grade W 3,953 Grade 5 5,786 Grade 6 2,476 Grade 7 339 Not risk rated 51 Total $ 80,927 Single-family residential revolving, open-end loans Single-family residential closed-end, first lien Single-family residential closed-end, junior lien Total single-family residential loans Accrual $ 79,667 $ 119,079 $ 2,710 $ 201,456 Nonaccrual 977 1,928 78 2,983 Total $ 80,644 $ 121,007 $ 2,788 $ 204,439 Indirect automobile All other consumer Total consumer Accrual $ 66,161 $ 10,673 $ 76,834 Nonaccrual 116 34 150 Total $ 66,277 $ 10,707 $ 76,984 Other Accrual $ 12,684 Nonaccrual - Total $ 12,684 16 The following table summarizes delinquencies, by class, at March 31, 2015 (in thousands). 30-89 days past due and still accruing interest Greater than 90 days past due and still accruing interest Greater than 90 days past due and not accruing interest (nonaccrual) Total past due Current Loans, gross Construction, land development and other land loans $ - $ - $ 345 $ 345 $ 47,657 $ 48,002 Multifamily residential - 8,868 8,868 Nonfarm nonresidential 1,064 - 6,842 7,906 365,322 373,228 Total commercial real estate 1,064 - 7,187 8,251 421,847 430,098 Single-family real estate, revolving, open-end loans 229 - 702 931 82,175 83,106 Single-family real estate, closed-end, first lien 754 233 1,821 2,808 128,468 131,276 Single-family real estate, closed-end, junior lien 100 - 47 147 2,645 2,792 Total single-family residential 1,083 233 2,570 3,886 213,288 217,174 Commercial and industrial 339 - 469 808 95,429 96,237 Indirect automobile 272 - 113 385 65,270 65,655 All other consumer 29 - 23 52 10,214 10,266 Total consumer 301 - 136 437 75,484 75,921 Farmland - 5,897 5,897 Obligations of states and political subdivisions of the U.S. - 396 396 Other - 6,306 6,306 Total other - 12,599 12,599 Loans, gross $ 2,787 $ 233 $ 10,362 $ 13,382 $ 818,647 $ 832,029 Additional interest income of $80 thousand would have been reported during the three months ended March 31, 2015 had loans classified as nonaccrual during the period performed in accordance with their current contractual terms. This interest income was not recorded in the Company’s Consolidated Statements of Income. 17 The following table summarizes delinquencies, by class, at December 31, 2014 (in thousands). 30-89 days past due and still accruing interest Greater than 90 days past due and still accruing interest Greater than 90 days past due and not accruing interest (nonaccrual) Total past due Current Loans, gross Construction, land development and other land loans $ 112 $ - $ 441 $ 553 $ 47,510 $ 48,063 Multifamily residential - 9,025 9,025 Nonfarm nonresidential 2,102 - 8,174 10,276 362,661 372,937 Total commercial real estate 2,214 - 8,615 10,829 419,196 430,025 Single-family real estate, revolving, open-end loans 151 - 977 1,128 79,516 80,644 Single-family real estate, closed-end, first lien 827 238 1,928 2,993 118,014 121,007 Single-family real estate, closed-end, junior lien 16 - 78 94 2,694 2,788 Total single-family residential 994 238 2,983 4,215 200,224 204,439 Commercial and industrial 361 - 715 1,076 79,851 80,927 Indirect automobile 283 - 116 399 65,878 66,277 All other consumer 33 - 34 67 10,640 10,707 Total consumer 316 - 150 466 76,518 76,984 Farmland - 6,032 6,032 Obligations of states and political subdivisions of the U.S. - 416 416 Other - 6,236 6,236 Total other - 12,684 12,684 Loans, gross $ 3,885 $ 238 $ 12,463 $ 16,586 $ 788,473 $ 805,059 Troubled Debt Restructurings. The following table summarizes the carrying balance of troubled debt restructurings at the dates indicated (in thousands). March 31, December 31, Accrual $ 14,255 $ 15,585 Nonaccrual 4,987 4,286 Total troubled debt restructurings $ 19,242 $ 19,871 The following table summarizes troubled debt restructurings removed from this classification during the periods indicated (dollars in thousands). Loans classified as troubled debt restructurings may be removed from this status for disclosure purposes after a specified period of time if the restructured agreement specifies an interest rate equal to or greater than the rate that the lender was willing to accept at the time of the restructuring for a new loan with comparable risk, and the loan is performing in accordance with the terms specified by the restructured agreement. For the three months ended March 31, Carrying balance $ - $ 956 Count - 3 The following table summarizes, by class, loans that were modified resulting in troubled debt restructurings during the periods indicated (dollars in thousands). For the three months ended March 31, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Single-family real estate 1 $ 52 $ 52 - - - Loans, gross 1 $ 52 $ 52 - $ - $ - 18 The following table summarizes, by type of concession, loans that were modified resulting in troubled debt restructurings during the periods indicated (dollars in thousands). For the three months ended March 31, Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of loans Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Term concession 1 $ 52 $ 52 - - - Loans, gross 1 $ 52 $ 52 - $ - $ - The following table summarizes, by class, loans that were modified resulting in troubled debt restructurings within the previous 12-month period for which there was a payment default during the periods indicated (dollars in thousands). For the three months ended March 31, Number of loans Recorded investment Number of loans Recorded investment Nonfarm nonresidential - $ - 2 $ 2,597 Total commercial real estate - - 2 2,597 Loans, gross - $ - 2 $ 2,597 Impaired Loans. The following tables summarize the composition of impaired loans at the dates indicated (in thousands). March 31, December 31, Accrual troubled debt restructured loans $ 14,255 $ 15,585 Nonaccrual troubled debt restructured loans 4,987 4,286 Accrual other loans 7,794 7,955 Nonaccrual other loans 1,679 3,736 Total impaired loans $ 28,715 $ 31,562 19 The following table summarizes the composition of and information relative to impaired loans, by class, at March 31, 2015 (in thousands). Loans, gross Recorded investment Unpaid principal balance Related allowance With no related allowance recorded: Construction, land development and other land loans $ 185 $ 185 Multifamily residential - - Nonfarm nonresidential 18,077 19,044 Total commercial real estate 18,262 19,229 Single-family real estate, revolving, open-end loans - - Single-family real estate, closed-end, first lien 564 668 Single-family real estate, closed-end, junior lien 23 23 Total single-family residential 587 691 Commercial and industrial 426 1,776 Consumer - - Total impaired loans with no related allowance recorded $ 19,275 $ 21,696 With an allowance recorded: Construction, land development and other land loans $ 101 $ 101 $ - Multifamily residential - - - Nonfarm nonresidential 8,358 9,812 1,254 Total commercial real estate 8,459 9,913 1,254 Single-family real estate, revolving, open-end loans - - - Single-family real estate, closed-end, first lien 256 256 28 Single-family real estate, closed-end, junior lien 104 104 40 Total single-family residential 360 360 68 Commercial and industrial 607 607 116 Consumer 14 14 2 Total impaired loans with an allowance recorded $ 9,440 $ 10,894 $ 1,440 Total: Construction, land development and other land loans $ 286 $ 286 $ - Multifamily residential - - - Nonfarm nonresidential 26,435 28,856 1,254 Total commercial real estate 26,721 29,142 1,254 Single-family real estate, revolving, open-end loans - - - Single-family real estate, closed-end, first lien 820 924 28 Single-family real estate, closed-end, junior lien 127 127 40 Total single-family residential 947 1,051 68 Commercial and industrial 1,033 2,383 116 Consumer 14 14 2 Total impaired loans $ 28,715 $ 32,590 $ 1,440 Interest income recognized on impaired loans during the three months ended March 31, 2015 was $256 thousand. The average balance of total impaired loans was $30.1 million for the same period. 20 The following table summarizes the composition of and information relative to impaired loans, by class, at December 31, 2014 (in thousands). Loans, gross Recorded investment Unpaid principal balance Related allowance With no related allowance recorded: Construction, land development and other land loans $ 283 $ 805 Multifamily residential - - Nonfarm nonresidential 18,534 23,055 Total commercial real estate 18,817 23,860 Single-family real estate, revolving, open-end loans 333 333 Single-family real estate, closed-end, first lien 645 750 Single-family real estate, closed-end, junior lien 24 24 Total single-family residential 1,002 1,107 Commercial and industrial 607 2,208 Consumer - - Total impaired loans with no related allowance recorded $ 20,426 $ 27,175 With an allowance recorded: Construction, land development and other land loans $ 6 $ 6 $ - Multifamily residential - - - Nonfarm nonresidential 10,186 12,021 1,555 Total commercial real estate 10,192 12,027 1,555 Single-family real estate, revolving, open-end loans - - - Single-family real estate, closed-end, first lien 208 208 24 Single-family real estate, closed-end, junior lien 106 106 41 Total single-family residential 314 314 65 Commercial and industrial 616 616 115 Consumer 14 14 2 Total impaired loans with an allowance recorded $ 11,136 $ 12,971 $ 1,737 Total: Construction, land development and other land loans $ 289 $ 811 $ - Multifamily residential - - - Nonfarm nonresidential 28,720 35,076 1,555 Total commercial real estate 29,009 35,887 1,555 Single-family real estate, revolving, open-end loans 333 333 - Single-family real estate, closed-end, first lien 853 958 24 Single-family real estate, closed-end, junior lien 130 130 41 Total single-family residential 1,316 1,421 65 Commercial and industrial 1,223 2,824 115 Consumer 14 14 2 Total impaired loans $ 31,562 $ 40,146 $ 1,737 21 Allowance for Loan Losses The following tables summarize the allowance for loan losses and recorded investment in gross loans, by portfolio segment, at the dates and for the periods indicated (in thousands). For the three months ended March 31, 2015 Commercial Single-family Commercial and real estate residential industrial Consumer Other Total Allowance for loan losses, beginning of period $ 7,373 $ 2,856 $ 1,047 $ 1,338 $ 306 12,920 Provision for loan losses 62 174 131 12 21 400 Loan charge-offs 398 25 73 45 164 705 Loan recoveries ) Net loans charged-off (recovered) 346 7 ) 28 87 406 Allowance for loan losses, end of period $ 7,089 $ 3,023 $ 1,240 $ 1,322 $ 240 $ 12,914 March 31, 2015 Commercial Single-family Commercial and real estate residential industrial Consumer Other Total Individually evaluated for impairment $ 1,254 $ 68 $ 116 $ 2 $ - $ 1,440 Collectively evaluated for impairment 5,835 2,955 1,124 1,320 240 11,474 Allowance for loan losses, end of period $ 7,089 $ 3,023 $ 1,240 $ 1,322 $ 240 $ 12,914 Individually evaluated for impairment $ 26,721 $ 947 $ 1,033 $ 14 $ - $ 28,715 Collectively evaluated for impairment 403,377 216,227 95,204 75,907 12,599 803,314 Loans, gross $ 430,098 $ 217,174 $ 96,237 $ 75,921 $ 12,599 $ 832,029 22 For the three months ended March 31, 2014 Commercial Single-family Commercial and real estate residential industrial Consumer Other Total Allowance for loan losses, beginning of period $ 10,565 $ 3,124 $ 1,682 $ 1,118 $ (4 ) 16,485 Provision for loan losses 48 ) ) 35 125 - Loan charge-offs 161 104 - 56 155 476 Loan recoveries (5 ) Net loans charged-off (recovered) 156 13 ) 25 60 242 Allowance for loan losses, end of period $ 10,457 $ 3,074 $ 1,523 $ 1,128 $ 61 $ 16,243 March 31, 2014 Commercial Single-family Commercial and real estate residential industrial Consumer Other Total Individually evaluated for impairment $ 1,838 $ 151 $ 478 $ 3 $ - $ 2,470 Collectively evaluated for impairment 8,619 2,923 1,045 1,125 61 13,773 Allowance for loan losses, end of period $ 10,457 $ 3,074 $ 1,523 $ 1,128 $ 61 $ 16,243 Individually evaluated for impairment $ 39,211 $ 1,772 $ 2,376 $ 23 $ - $ 43,382 Collectively evaluated for impairment 405,942 174,682 70,101 51,296 10,475 712,496 Loans, gross $ 445,153 $ 176,454 $ 72,477 $ 51,319 $ 10,475 $ 755,878 6. Other Loans Held for Sale The following table summarizes the changes in net other loans held for sale at the dates and for the periods indicated (in thousands). At and for the three months ended March 31, Other loans held for sale, beginning of period $ - $ - SBA loans transferred to other loans held for sale 1,608 1,166 Proceeds from sales of SBA loans ) ) Gain on sale of SBA loans 123 70 SBA loan activity, net - - Other loans held for sale, end of period $ - $ - 7. Premises and Equipment, net The following table summarizes premises and equipment balances, net at the dates indicated (in thousands). March 31, December 31, Land $ 5,521 $ 5,521 Buildings 19,559 19,539 Furniture and equipment 13,808 13,395 Software 5,563 5,556 Leasehold improvements 3,782 3,782 Capital lease asset 557 557 Bank automobiles 94 94 Premises and equipment, gross $ 48,884 $ 48,444 Accumulated depreciation ) ) Premises and equipment, net $ 21,858 $ 22,006 At March 31, 2015, the Bank provided banking products and services through 25 branches of which five were leased and 20 were owned. Depreciation expense for the three months ended March 31, 2015 and 2014 was $588 thousand and $593 thousand, respectively. 23 8. Servicing Rights Residential Mortgage-Servicing Rights The following table summarizes the changes in residential mortgage-servicing rights at the dates and for the periods indicated (in thousands). At and for the three months ended March 31, Mortgage-servicing rights portfolio, net of valuation allowance, beginning of period $ 2,248 $ 2,431 Capitalized mortgage-servicing rights 126 115 Mortgage-servicing rights portfolio amortization and impairment ) ) Mortgage-servicing rights portfolio, net of valuation allowance, end of period $ 2,234 $ 2,406 The estimated fair value of residential mortgage-servicing rights was $3.3 million and $3.4 million at March 31, 2015 and December 31, 2014, respectively. There was no activity in the valuation allowance for impairment of the residential mortgage-servicing rights portfolio during the three months ended March 31, 2015 or 2014. The valuation allowance totaled $21 thousand and $31 thousand at March 31, 2015 and March 31, 2014, respectively. SBA Servicing Rights The following table summarizes the changes in SBA servicing rights at the dates and for the periods indicated (in thousands). At and for the three months ended March 31, SBA servicing rights portfolio, net of valuation allowance, beginning of period $ 77 $ 64 Capitalized SBA servicing rights 43 31 SBA servicing rights portfolio amortization and impairment (2 ) (5 ) SBA servicing rights portfolio, net of valuation allowance, end of period $ 118 $ 90 The estimated fair value of SBA servicing rights was $126 thousand and $84 thousand at March 31, 2015 and December 31, 2014, respectively. The following table summarizes the activity in the valuation allowance for impairment of the SBA servicing rights portfolio at the dates and for the periods indicated (in thousands). At and for the three months ended March 31, Valuation allowance, beginning of period $ 12 $ 8 Additions charged (reductions credited) to operations, net (1 ) 3 Valuation allowance, end of period $ 11 $ 11 9. Foreclosed Real Estate and Repossessed Personal Property Composition The following table summarizes foreclosed real estate and repossessed personal property at the dates indicated (in thousands). March 31, December 31, Foreclosed real estate $ 5,756 $ 5,949 Repossessed personal property 21 35 Total foreclosed real estate and repossessed personal property $ 5,777 $ 5,984 Included in foreclosed real estate at March 31, 2015 were 55 residential lots with an aggregate net book value of $4.4 million, in three separate communities related to one real estate development. 24 Foreclosed Real Estate Activity The following table summarizes changes in foreclosed real estate at the dates and for the periods indicated (in thousands). At and for the three months ended March 31, Foreclosed real estate, beginning of period $ 5,949 $ 7,502 Plus: new foreclosed real estate 1,890 455 Less: proceeds from sale of foreclosed real estate ) ) Plus: gain on sale of foreclosed real estate 268 43 Less: writedowns and losses charged to expense ) ) Foreclosed real estate, end of period $ 5,756 $ 7,490 Bank-Owned Life Insurance The Company owns two fully-funded general account life insurance policies on certain members of its leadership team. The Company paid all premiums on these policies and is the sole beneficiary. However, in order to encourage the covered employees (which we refer to herein as “teammates”) to consent to the coverage, the Bank provided a $50 thousand taxable death benefit payable to the named beneficiaries of the covered teammates in the event of the death of a covered teammate while employed by the Bank. Each policy was funded with a premium of $5.0 million paid to AA+ rated insurance companies. The policies are reflected in the Consolidated Balance Sheets at the cash surrender value of $10.4 million at both March 31, 2015 and December 31, 2014. In addition, the Company has fully-funded life insurance policies on two former members of executive management who are retired from the Company. At both March 31, 2015 and December 31, 2014, the cash surrender value of these policies attributable to the Company totaled $1.6 million. Deposits Composition The following table summarizes the composition of deposits at the dates indicated (in thousands). March 31, December 31, Transaction deposits $ 566,533 $ 528,633 Money market deposits 141,289 138,449 Savings deposits 95,815 90,318 Time deposits $100,000 and greater 63,401 67,419 Time deposits less than $100,000 99,952 103,501 Total deposits $ 966,990 $ 928,320 At March 31, 2015 and December 31, 2014, $429 thousand and $531 thousand, respectively, of overdrawn transaction deposit accounts were reclassified to loans. At March 31, 2015 and December 31, 2014, $15.6 million and $17.6 million, respectively, of time deposits meet or exceed the FDIC insurance limit of $250,000. Interest Expense on Deposit Accounts The following table summarizes interest expense on deposits for the periods indicated (in thousands). At and for the three months ended March 31, Transaction deposits $ 11 $ 10 Money market deposits 10 9 Savings deposits 3 3 Time deposits 80 105 Total interest expense on deposits $ 104 $ 127 25 Borrowings Retail Repurchase Agreements Retail repurchase agreements represent overnight secured borrowing arrangements between the Bank and certain clients. Retail repurchase agreements are not insured deposits and were secured by $25.7 million and $36.6 million of the Company’s investment securities available for sale at March 31, 2015 and December 31, 2014, respectively. FHLB Advances As disclosed in Note 4, Investment Securities Available for Sale, and Note 5, Loans, the Bank may pledge investment securities and loans to collateralize FHLB advances. Additionally, the Bank may pledge cash and cash equivalents. The amount that can be borrowed is based on the balance of the type of asset pledged as collateral multiplied by lendable collateral value percentages as calculated by the FHLB. The FHLB allows the Bank to borrow up to 25% of total assets, subject to available collateral. The following table summarizes the collateral utilization and availability of borrowings from the FHLB at the dates indicated (in thousands). March 31, December 31, Available lendable loan collateral value pledged to serve against FHLB advances $ 75,714 $ 79,139 FHLB advances outstanding 50,000 35,000 Excess lendable collateral value pledged to serve against FHLB advances $ 25,714 $ 44,139 Outstanding FHLB advances at March 31, 2015 consisted of the following: Advance #1 Advance #2 Balance outstanding $ 20,000 $ 30,000 Maturity date 4/30/2015 7/27/2015 Interest rate 0.22 % 0.29 % The FHLB advance that matured on April 30, 2015 was repaid from the Bank's available cash balances. Federal Reserve Discount Window At March 31, 2015 and December 31, 2014, $41.7 million and $39.5 million, respectively, of loans and investment securities were pledged as collateral to cover the various Federal Reserve services that are available for use by the Bank. Of these amounts, $30.9 million and $29.1 million were available as lendable collateral at March 31, 2015 and December 31, 2014, respectively. The Bank’s borrowings from the Federal Reserve Discount Window (the “Discount Window”) are at the primary credit rate. Primary credit is available through the Discount Window to generally sound depository institutions on a very short-term basis, typically overnight, at a rate above the Federal Open Market Committee target rate for federal funds. The Bank’s maximum maturity for potential borrowings is overnight. The Bank has not drawn on this availability other than to periodically test its ability to access the line. The Federal Reserve has the discretion to deny approval of borrowing requests. Other Borrowings Other borrowings generally consist of outstanding borrowings on correspondent bank lines of credit. The following table summarizes the Bank’s correspondent bank lines of credit at both March 31, 2015 and December 31, 2014 (dollars in thousands). Secured Unsecured Total Amount available $ 15,000 $ 65,000 $ 80,000 Number of lines available 2 6 8 None of the lines of credit were utilized as of either date. These correspondent bank funding sources may be canceled at any time at the correspondent bank’s discretion. Shareholders’ Equity Common Shares At March 31, 2015, the Company had 75,000,000 authorized shares of common stock of which 12,814,574 were issued and outstanding. As of April 24, 2015, the Company has reserved a total of 554,645 shares for future issuance under various equity incentive plans. 26 For disclosure regarding actual and potential share issuances under the Company’s equity award plans, see Note 16, Equity-Based Compensation. Accumulated Other Comprehensive Loss The following table summarizes the components of accumulated other comprehensive loss, net of tax at the dates indicated (in thousands). March 31, December 31, Net unrealized gain (loss) on investment securities available for sale $ 267 $ ) Net unrealized defined benefit pension plan actuarial loss ) ) Total accumulated other comprehensive loss, net of tax $ ) $ ) Authorized Preferred Shares The Company has authorized for issuance 2,500,000 shares of preferred stock with such preferences, limitations and relative rights within legal limits of the class, or one or more series within the class, as are set by the Board of Directors. To date, the Company has not issued any preferred shares. Cash Dividends Dividends from the Bank are the Company’s primary source of funds for payment of dividends to its common shareholders. During the three months ended March 31, 2015, the Company declared and paid cash dividends on its common stock as follows: Declaration date Record date Payment date Cash dividend per common share 1/15/2015 2/2/2015 2/16/2015 $ 0.08 Subsequently, the Company declared a cash dividend of $0.08 per common share on April 16, 2015 payable on May 18, 2015. The dividends payable to common shareholders were funded by dividends paid to the Company by the Bank. Income Taxes As of March 31, 2015, the Company had federal net operating loss carryforwards of $6.4 million, which, if not utilized to offset future taxable income, will expire in 2032. During the three months ended March 31, 2015, the Company utilized $3.0 million of federal net operating loss carryforwards to offset federal taxable income. This amount was comprised of $200 thousand of federal net operating loss carryforwards that would have expired in 2031 and $2.8 million that would have expired in 2032. As of March 31, 2015, net deferred tax assets of $15.1 million were recorded in the Company’s Consolidated Balance Sheet, a portion of which includes the after-tax impact of net operating loss carryforwards.Based on available information as of this date, the Company determined that a valuation allowance against the deferred tax asset was not necessary. In 2010, the Company consummated a private offering pursuant to which the Company issued 9,993,995 shares of its common stock at $10.40 per share (the “Private Placement”). The Private Placement was considered a change in control under the Internal Revenue Code and Regulations. Accordingly, the Company was required to evaluate potential limitation or deferral of its ability to carryforward pre-acquisition net operating losses and to determine the amount of net unrealized pre-acquisition built-in losses which are subject to similar limitation or deferral. Under the Internal Revenue Code and Regulations, net unrealized pre-acquisition built-in losses realized within five years of the change in control on October 7, 2010 are subject to potential limitation. Through that date, the Company will continue to analyze its ability to utilize such losses to offset anticipated future taxable income as pre-acquisition built-in losses are ultimately realized. As of March 31, 2015, the Company estimates that future utilization of built-in losses of $53 million generated prior to the Private Placement will be limited to $1.1 million per year. However, this estimate will not be conclusively confirmed until the five-year limitation period expires in October 2015. The Company’s deferred tax asset does not include any recognized built-in losses that exceed the amount expected to be utilized against future taxable income. 27 The Company is subject to U.S. federal and South Carolina state income tax, as well as income tax in several other U.S. states. Tax authorities in various jurisdictions may examine the Company. The Company is not currently undergoing a U.S. federal or state examination; however, tax years dating back to 2011 are generally considered subject to examination based on federal and state regulations. Benefit Plans 401(k) Plan Teammates are given the opportunity to participate in The Palmetto Bank 401(k) Retirement Plan (the “401(k) Plan”) which is designed to supplement a teammate’s retirement income. Teammates are eligible to participate in the 401(k) Plan immediately when hired and participants are able to defer a portion of their compensation into the 401(k) Plan. Matching contributions, if any, are contributed to the 401(k) Plan prior to the end of each plan year. Through June 30, 2014, teammate contributions were matched at a rate of $0.10 per dollar up to 6% of a teammate’s eligible compensation. Effective July 1, 2014, the match of teammate contributions was increased to a rate of $0.25 per dollar up to 6% of a teammate’s eligible compensation. The Company’s matching contributions totaled $32 thousand and $12 thousand for the three months ended March 31, 2015 and 2014, respectively. Under the Internal Revenue Service (“IRS”) rules related to 401(k) plans, t he IRS imposes certain annual limitations on the amount of allowable contributions to the 401(k) Plan by highly compensated participants (as determined annually by applying the required IRS tests). To the extent teammates receive refunds of prior deferrals as a result of the annual limitations, the Bank has in place a benefit equalization plan into which such teammates may contribute refunds received. The benefit equalization plan operates similar to the 401(k) Plan except that this plan is a nonqualified plan under the IRS rules, and the assets of the benefit equalization plan are subject to the general creditors of the Bank. At March 31, 2015 and December 31, 2014, assets in the benefit equalization plan were $41 thousand and $40 thousand, respectively, and are included in Other assets in the Consolidated Balance Sheet. An offsetting liability of $41 thousand and $40 thousand, respectively, is reflected in Other liabilities and represents the Bank’s obligation to benefit equalization plan participants. Defined Benefit Pension Plan Prior to 2008, the Company offered a noncontributory, defined benefit pension plan. Effective December 31, 2007, the Company ceased accruing pension benefits for participants in the Pension Plan. Although no previously accrued benefits were lost, teammates no longer accrue benefits for service subsequent to 2007. The Company accounts for the Pension Plan using an actuarial model. This model allocates pension costs over the service period of teammates in the Pension Plan. The underlying principle is that teammates render services ratably over this period; therefore, the income statement impacts of pension benefits should follow a similar pattern. The Company’s net accrued pension liability is included in Other liabilities in the Consolidated Balance Sheets and totaled $2.8 million and $3.0 million at March 31, 2015 and December 31, 2014, respectively. Cost of the Pension Plan. The following table summarizes the components of net periodic pension expense, which is included in Salaries and other personnel expense in the Consolidated Statements of Income, for the periods indicated (in thousands). For the three months ended March 31, Interest cost $ 205 $ 268 Expected return on plan assets ) ) Amortization of net actuarial loss 225 255 Net periodic pension expense $ 163 $ 206 As a result of the decision to cease accruing benefits under the Pension Plan effective December 31, 2007, no costs relative to service have been necessary since that date as teammates no longer accrue benefits for services rendered. 28 Pension Plan Assets. The following table summarizes the fair value of Pension Plan assets by major category at the dates indicated (in thousands). March 31, December 31, Cash and cash equivalents $ 1,246 $ 902 Mutual funds 916 902 Corporate stocks 1,097 1,085 Exchange traded funds 14,597 14,351 Foreign equities 66 182 Other 1 7 Total Pension Plan assets $ 17,923 $ 17,429 Fair Value Measurements. The following tables summarize Pension Plan assets measured at fair value at the dates indicated aggregated by the level in the fair value hierarchy within which those measurements fall (in thousands). March 31, December 31, Level 1 $ 2,344 $ 1,994 Level 2 15,579 15,435 Level 3 - - Total Pension Plan assets $ 17,923 $ 17,429 There were no changes in the Pension Plan’s Level 3 assets during the three months ended March 31, 2015. Current and Future Expected Contributions. The Company contributed $400 thousand to the Pension Plan in February 2015, and expects to contribute an additional $1.2 million during 2015. 16.Equity-Based Compensation 1997 Stock Compensation Plan The following table summarizes stock option activity for the Company’s 1997 Stock Compensation Plan (the “1997 Plan”) at the dates and for the periods indicated. Stock options outstanding Weighted-average exercise price Outstanding, December 31, 2014 2,950 $ 109.80 Expired ) 106.40 Outstanding, March 31, 2015 2,700 110.12 The following table summarizes information regarding stock options under the 1997 Plan that were outstanding and exercisable at March 31, 2015. Weighted-average exercise price Number of stock options outstanding and exercisable Weighted-average remaining contractual life (years) 2,500 1.18 200 1.80 Total 2,700 1.22 At March 31, 2015 and December 31, 2014, the fair value of the Company’s common stock did not exceed the exercise price of any options outstanding and exercisable under the 1997 Plan and, therefore, the stock options had no intrinsic value. 29 2008 Restricted Stock Plan The weighted-average grant date fair value per share of granted shares under the Company’s 2008 Restricted Stock Plan (“the 2008 Plan”) net of forfeitures was $27.63 at both March 31, 2015 and December 31, 2014. There were no grants or forfeitures of restricted stock under the 2008 Plan during the three months ended March 31, 2015. There were 114 shares available for issuance under the 2008 Plan at March 31, 2015. Of the 62,386 net restricted stock awards granted under the 2008 Plan, the following table summarizes vesting status and activity at the dates and for the period indicated. Unvested Vested Total granted, net of forfeitures Balance, December 31, 2014 6,064 56,322 62,386 Vested - - - Balance, March 31, 2015 6,064 56,322 62,386 The shares that remained unvested at March 31, 2015 are expected to vest through 2016. 2011 Stock Incentive Plan The following table summarizes stock option and restricted stock information for the Company’s 2011 Stock Incentive Plan (the “2011 Plan”) at the dates and for the periods indicated. Total shares Stock options outstanding Weighted-average exercise price per share Shares of restricted stock Weighted-average grant date fair value per share Balance, December 31, 2014 545,984 402,001 $ 10.90 132,733 $ 11.42 Granted 4,186 - - 4,186 16.70 Granted, net of forfeitures, March 31, 2015 550,170 136,919 $ 11.58 Outstanding, March 31, 2015 402,001 $ 10.90 Total shares available for grant under the 2011 Plan 700,000 Remaining shares available for grant, March 31, 2015 149,830 During the three months ended March 31, 2015, 4,186 shares of restricted stock with a total grant date fair value of $70 thousand were granted to the non-management members of the Board of Directors as compensation for their annual Board retainers. The following table summarizes the activity of restricted stock under the 2011 Plan at the dates and for the period indicated. Unvested Vested Total granted, net of forfeitures Balance, December 31, 2014 92,834 39,899 132,733 Granted - 4,186 4,186 Vested ) 667 - Balance, March 31, 2015 92,167 44,752 136,919 The weighted-average grant date fair value of restricted stock awards that vested during the three months ended March 31, 2015 was $12.96 per share. The value of shares vested during the three months ended March 31, 2015 based on vesting date fair value totaled $11 thousand. 30 The following table summarizes information regarding stock options under the 2011 Plan that were outstanding and exercisable at March 31, 2015. Options outstanding Options exercisable Weighted-average exercise price Number of stock options Weighted-average remaining contractual life (years) Value of outstanding in-the-money stock options Number of stock options Weighted-average remaining contractual life (years) Value of exercisable in-the-money stock options $ 312,501 6.13 $ 2,687,509 104,167 6.13 $ 895,836 59,500 6.30 476,000 19,833 6.30 158,664 4,000 8.89 24,160 1,333 8.89 8,051 26,000 9.72 66,820 - - - Total 402,001 6.42 $ 3,254,489 125,333 6.19 $ 1,061,551 Compensation Expense Relating to Equity-Based Compensation The following table summarizes compensation expense for the 1997 Plan, 2008 Plan and the 2011 Plan charged against pretax income for the periods indicated (in thousands). For the three months ended March 31, Compensation expense 1997 Plan $ - $ - 2008 Plan 11 31 2011 Plan 180 221 Total equity-based compensation expense $ 191 $ 252 Income tax benefit $ 70 $ 93 At March 31, 2015, the total unrecognized pretax compensation expense related to unvested equity awards granted under the 2008 Plan and the 2011 Plan was $38 thousand and $798 thousand, respectively. This expense is expected to be recognized through 2016 under the 2008 Plan and 2019 under the 2011 Plan. Average Share Information The following table reconciles the denominators of the basic and diluted net income per common share computations for the periods indicated (dollars in thousands, except per share data). For the three months ended March 31, Basic net income per common share Net income applicable to common shareholders $ 2,732 $ 2,028 Undistributed earnings allocated to participating securities ) ) Net income allocated to common shareholders $ 2,719 $ 2,010 Weighted average basic common shares 12,715,972 12,675,257 Basic net income per common share $ 0.21 $ 0.16 Diluted net income per common share Net income applicable to common shareholders $ 2,732 $ 2,028 Undistributed earnings allocated to participating securities ) ) Net income allocated to common shareholders $ 2,719 $ 2,010 Weighted average basic common shares 12,715,972 12,675,257 Dilutive potential common shares (1) 135,104 32,187 Weighted average diluted common shares 12,851,076 12,707,444 Diluted net income per common share $ 0.21 $ 0.16 (1) Includes dilutive impact of stock options, as applicable Commitments, Guarantees and Other Contingencies Unused lending commitments to clients are not recorded in the Consolidated Balance Sheets until funds are advanced. For commercial clients, lending commitments generally take the form of unused revolving credit arrangements to finance clients’ working capital requirements as well as unused credit arrangements to fund commercial construction. For retail clients, lending commitments are generally unused lines of credit secured by residential property as well as unused credit arrangements to fund residential construction. The Company routinely extends lending commitments for both floating and fixed-rate loans. 31 The following table summarizes the contractual amounts of the Company’s unused lending commitments relating to extensions of credit with off-balance sheet risk at March 31, 2015 (in thousands). Commitments to extend credit: Revolving, open-end loans secured by single-family residential properties $ 70,643 Commercial real estate, construction and land development loans secured by real estate Single-family residential construction loans 10,805 Commercial real estate, other construction loans, and land development loans 33,392 Commercial and industrial loans 42,377 Overdraft protection loans 31,337 Other 11,294 Total commitments to extend credit $ 199,848 Standby letters of credit are issued for clients in connection with contracts between clients and third parties. Letters of credit are conditional commitments issued by the Company to guarantee the performance of a client to a third party. The maximum potential amount of undiscounted future advances related to letters of credit was $3.5 million and $2.7 million at March 31, 2015 and December 31, 2014, respectively. The reserve for estimated credit losses on unfunded lending commitments at March 31, 2015 and December 31, 2014 was $219 thousand and $472 thousand, respectively. For disclosure regarding our derivative financial instruments and hedging activities, see Note 19, Derivative Financial Instruments and Hedging Activities. Contractual Obligations In March 2013, the Bank entered into a subscription agreement for a limited partnership investment in Plexus Fund III, L.P. (the “Fund”). The Bank’s commitment represents approximately 1.3% of the Fund’s total capital commitments. During 2013 and 2014, the Bank invested $350 thousand and $250 thousand, respectively, into the Fund in connection with its capital call obligation. There were no investments during the three months ended March 31, 2015. As of March 31, 2015, $1.4 million remains subject to additional capital calls by the Fund. Capital calls are at the discretion of the Fund and are expected to be fully invested by 2018. Derivative Financial Instruments and Hedging Activities At March 31, 2015 and December 31, 2014, the Company’s only derivative instruments related to residential mortgage-banking activities. At March 31, 2015, the notional amount of commitments to originate conforming mortgage loans held for sale totaled $7.6 million. These derivative loan commitments had positive fair values, included in Other assets in the Consolidated Balance Sheets, totaling $259 thousand. At December 31, 2014, the notional amount of commitments to originate conforming mortgage loans held for sale totaled $2.4 million. These derivative loan commitments had positive fair values, included in Other assets in the Consolidated Balance Sheets, totaling $85 thousand. The net change in derivative loan commitment fair values during the three months ended March 31, 2015 and 2014 resulted in income of $174 thousand and $1 thousand, respectively. The notional amount of forward sales commitments totaled $8.1 million at March 31, 2015. These forward sales commitments had positive fair values, included in Other assets in the Consolidated Balance Sheets, totaling $1 thousand and negative fair values, included in Other liabilities in the Consolidated Balance Sheets, totaling $44 thousand. The notional amount of forward sales commitments totaled $2.3 million at December 31, 2014. These forward sales commitments had negative fair values, included in Other liabilities in the Consolidated Balance Sheets, totaling $18 thousand. The net change in forward sales commitment fair values during the three months ended March 31, 2015 and 2014 resulted in expense of $25 thousand and $19 thousand, respectively. 32 Disclosures Regarding Fair Value Assets and Liabilities Measured at Fair Value on a Recurring Basis The following tables summarize assets and liabilities measured at fair value on a recurring basis at the dates indicated aggregated by the level in the fair value hierarchy within which those measurements fall (in thousands). March 31, 2015 Level 1 Level 2 Level 3 Total Assets Trading account assets $ 2,094 $ 8,020 $ - $ 10,114 Investment securities available for sale U.S. agency - 3,235 - 3,235 State and municipal 701 7,169 - 7,870 Collateralized mortgage obligations (federal agencies) 1,000 87,687 - 88,687 Other mortgage-backed (federal agencies) 2,144 76,824 - 78,968 SBA loan-backed (federal agency) 18,796 14,412 - 33,208 Derivative financial instruments - 260 - 260 Total assets measured at fair value on a recurring basis $ 24,735 $ 197,607 $ - $ 222,342 Liabilities Derivative financial instruments $ - $ 44 $ - $ 44 December 31, 2014 Level 1 Level 2 Level 3 Total Assets Trading account assets $ 1,397 $ 4,116 $ - $ 5,513 Investment securities available for sale U.S. agency - 3,965 - 3,965 State and municipal 572 6,160 - 6,732 Collateralized mortgage obligations (federal agencies) - 87,774 - 87,774 Other mortgage-backed (federal agencies) - 78,503 - 78,503 SBA loan-backed (federal agency) 19,675 14,862 - 34,537 Derivative financial instruments - 85 - 85 Total assets measured at fair value on a recurring basis $ 21,644 $ 195,465 $ - $ 217,109 Liabilities Derivative financial instruments $ - $ 18 $ - $ 18 For disclosure regarding the fair value of Pension Plan assets, see Note 15, Benefit Plans. Assets and Liabilities Measured at Fair Value on a Nonrecurring Basis For financial assets measured at fair value on a nonrecurring basis in the Consolidated Balance Sheets, the following tables summarize the level of valuation assumptions used to determine fair value of the related individual assets at the dates indicated (in thousands). There were no liabilities measured at fair value on a nonrecurring basis at March 31, 2015 or December 31, 2014. March 31, 2015 Level 1 Level 2 Level 3 Total Assets Mortgage loans held for sale $ - $ 3,600 $ - $ 3,600 Impaired loans - 5,334 - 5,334 Foreclosed real estate 398 420 3,872 4,690 Total assets measured at fair value on a nonrecurring basis $ 398 $ 9,354 $ 3,872 $ 13,624 December 31, 2014 Level 1 Level 2 Level 3 Total Assets Mortgage loans held for sale $ - $ 1,125 $ - $ 1,125 Impaired loans - 5,709 - 5,709 Foreclosed real estate 82 - 4,717 4,799 Total assets measured at fair value on a nonrecurring basis $ 82 $ 6,834 $ 4,717 $ 11,633 33 Level 3 Valuation Methodologies. The following table summarizes the significant unobservable inputs used in the fair value measurements for Level 3 assets measured at fair value on a nonrecurring basis at the dates indicated (in thousands). March 31, 2015 Fair value Valuation technique Significant unobservable inputs Assets Foreclosed real estate $ 3,872 Appraisals of collateral value Adjustments to appraisal for age of comparable sales December 31, 2014 Fair value Valuation technique Significant unobservable inputs Assets Foreclosed real estate $ 4,717 Appraisals of collateral value Adjustments to appraisal for age of comparable sales Carrying Amounts and Estimated Fair Value of Financial Assets and Liabilities Not Measured at Fair Value Certain of the Company’s assets and liabilities are financial instruments whose fair value equals or closely approximates carrying value. Such financial instruments are reported in the following Consolidated Balance Sheet captions: cash and cash equivalents, retail repurchase agreements, FHLB advances and other borrowings. The following table summarizes the carrying amount and fair value of other financial instruments included in the Consolidated Balance Sheets at the dates indicated (in thousands) all of which are considered Level 3 fair value estimates. These fair value estimates are subject to fluctuation based on the amount and timing of expected cash flows as well as the choice of discount rate used in the present value calculation. The Company used management's best estimate of fair value. Thus, the fair values presented may not be the amounts that could be realized in an immediate sale or settlement of the instrument. In addition, any income taxes or other expenses that would be incurred in an actual sale or settlement are not taken into consideration in the fair values presented. Carrying amount Fair value March 31, 2015 Financial instruments - assets Loans (1) $ 815,340 $ 818,918 Financial instruments - liabilities Deposits 966,990 923,502 December 31, 2014 Financial instruments - assets Loans (1) $ 788,228 $ 788,334 Financial instruments - liabilities Deposits 928,320 885,100 Includes gross loans less impaired loans for which fair value exceeds carrying value and allowance for loan losses relative to loans collectively evaluated for impairment Regulatory Capital Requirements In July 2013, federal bank regulatory agencies issued final rules to revise their risk-based capital requirements and the method for calculating risk-weighted assets to make them consistent with agreements that were reached by the Basel Committee on Banking Supervision and certain provisions of the Dodd-Frank Act (“Basel III”). On January 1, 2015, the Basel III rules became effective and include transition provisions which implement certain portions of the rules through January 1, 2019. 34 The following table summarizes capital ratios and related information in accordance with Basel III as measured at March 31, 2015 and pre-existing rules at December 31, 2014. For disclosure regarding changes resulting from Basel III see Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, Financial Condition, Capital, Basel III. The Bank was classified in the well-capitalized category at both March 31, 2015 and December 31, 2014 under the regulatory capital rules in effect at each date. Since March 31, 2015, no conditions or events have occurred, of which the Company is aware, that have resulted in a material change in the Bank's regulatory risk category other than as reported in this Quarterly Report on Form 10-Q. March 31, 2015 Ratio Amount "Adequately-capitalized" minimum "Well-capitalized" minimum Common equity Tier 1 capital Company 14.37 % $ 134,204 4.5 % 6.5 % Bank 14.36 134,045 4.5 6.5 Tier 1 risk-based capital Company 14.37 134,204 6.0 8.0 Bank 14.36 134,045 6.0 8.0 Total risk-based capital Company 15.63 145,972 8.0 10.0 Bank 15.62 145,810 8.0 10.0 Tier 1 leverage Company 11.86 134,204 4.0 5.0 Bank 11.84 134,045 4.0 5.0 Risk-weighted assets Company n/a 933,659 n/a n/a Bank n/a 933,594 n/a n/a Adjusted quarterly average total assets (1) Company n/a 1,131,677 n/a n/a Bank n/a 1,131,723 n/a n/a December 31, 2014 Ratio Amount "Adequately-capitalized" minimum "Well-capitalized" minimum Common equity Tier 1 capital Company n/a n/a n/a n/a Bank n/a n/a n/a n/a Tier 1 risk-based capital Company 15.00 % $ 132,455 4.0 % 6.0 % Bank 14.99 132,299 4.0 6.0 Total risk-based capital Company 16.26 143,519 8.0 10.0 Bank 16.24 143,363 8.0 10.0 Tier 1 leverage Company 12.15 132,455 4.0 5.0 Bank 12.13 132,299 4.0 5.0 Risk-weighted assets Company n/a 882,809 n/a n/a Bank n/a 882,781 n/a n/a Adjusted quarterly average total assets (1) Company n/a 1,090,314 n/a n/a Bank n/a 1,090,281 n/a n/a (1) Reflects adjusted average total assets for the three months ended March 31, 2015 and December 31, 2014. 35 22. Subsequent Event On April 22, 2015, the Company and United Community Banks, Inc., the holding company for United Community Bank (“United”), jointly announced the signing of a definitive agreement (“Agreement”) pursuant to which the Company will merge with and into United. The Bank will merge into and operate under the brand of United Community Bank. Under the terms of the Agreement, which has been unanimously approved by the Boards of Directors of both companies, the Company’s shareholders will have the right to receive $19.25 in cash or 0.97 shares of United common stock, or any combination thereof, for each share of the Company’s common stock. The cash and stock elections are subject to proration to ensure that 30% of the outstanding shares of the Company’s common stock will be exchanged for cash and 70% of the Company’s common stock will be exchanged for shares of United common stock in the merger. The merger is subject to regulatory approval, the approval of the Company’s shareholders, and other customary conditions and is expected to close in the fourth quarter of 2015. 36 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis addresses important factors impacting the financial condition and results of operations of the Company for the periods indicated. This discussion should be read in conjunction with, and is intended to supplement, all of the other Items presented in this Quarterly Report on Form 10-Q and our Consolidated Financial Statements and the notes thereto for the year ended December 31, 2014 included in our Annual Report on Form 10-K filed with the United States Securities and Exchange Commission (the “SEC”) on March 4, 2015 (the “2014 Annual Report on Form 10-K”). Palmetto Bancshares, Inc. is a South Carolina bank holding company organized in 1982 and headquartered in Greenville, South Carolina. The Company serves as the bank holding company for The Palmetto Bank, which began operations in 1906. Given our 108-year history, we have developed long-standing relationships with clients in the communities in which we operate and a recognizable name, which has resulted in a well-established deposit network and loyal client base. Throughout this Quarterly Report on Form 10-Q, the “Company,” “we,” “us,” or “our” refers to Palmetto Bancshares, Inc. and the Bank, except where the context indicates otherwise. Forward-Looking Statements This report, including information included in or incorporated by reference into this document, contains statements which constitute forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements relate to the financial condition, results of operations, plans, objectives, future performance and business of the Company. Forward-looking statements are based on many assumptions and estimates and are not guarantees of future performance. Our actual results may differ materially from those anticipated in any forward-looking statements as they will depend on factors about which we are unsure including many factors which are beyond our control. The words “may,” “would,” “could,” “should,” “will,” “expect,” “anticipate,” “predict,” “project,” “potential,” “continue,” “assume,” “believe,” “intend,” “plan,” “forecast,” “goal” and “estimate,” as well as similar expressions, are meant to identify such forward-looking statements.Factors that may cause our actual results to differ materially from those anticipated in our forward-looking statements include, but are not limited to: ● Credit losses as a result of declining real estate values, increasing interest rates, increasing unemployment, changes in payment behavior, loan concentrations or other factors, ● Changes in the amount of our loan portfolio collateralized by real estate and weaknesses in the real estate market, ● Sales of problem assets at discounted prices to accelerate the resolution of problem assets, ● The rate of loan delinquencies and amounts of loan charge-offs and recoveries, ● Adverse changes in asset quality and resulting credit-related losses and expenses, ● Our allowance for loan losses and the amount of loan loss provisions required in future periods, ● The rate of loan growth in recent years and the lack of seasoning of a portion of our loan portfolio, ● Changes in availability of wholesale funding sources including increases in collateral margin requirements or reductions in eligible collateral, ● Our reliance on available secondary funding sources to meet our liquidity needs, such as Federal Home Loan Bank (“FHLB”) advances, Federal Reserve System (“Federal Reserve”) Discount Window (“Discount Window”) borrowings, brokered deposits, sales of investment securities and loans and lines of credit from correspondent banks, ● Our expectations regarding our operating revenues, expenses, effective tax rates and other results of operations, ● Changes in the interest-rate environment which could reduce net interest margins or result in deposits being withdrawn from the Bank, ● Increased cybersecurity risk, including potential network breaches, business disruptions or financial losses, ● Fraud committed by third parties, including cybersecurity risks associated with transactions initiated through our electronic banking products and services, whether initiated by clients or the Bank, ● Risks associated with a failure in, or breach of, our operations, security systems or infrastructure, or those of our third-party vendors or business partners, ● Changes in political conditions and the legislative or regulatory environment including the impact of ongoing financial reform legislation on the banking and financial services industries, 37 ● Potential limitations on our ability to utilize net operating loss and net realized built-in loss carryforwards for income tax purposes, ● Risks associated with income taxes including the potential for adverse adjustments and the inability to fully realize deferred tax benefits, ● Potential corporate transactions, including mergers and acquisitions and securities offerings, and the impact on the market value of our common stock and integration risk, ● Our ability to successfully consummate our previously announced merger with United Community Banks, Inc., including the ability to obtain required governmental approvals of the merger on the proposed terms and schedule or that the terms of the proposed merger may need to be unfavorably modified to satisfy such approvals or other closing conditions, ● The diversion of management time from core banking functions due to merger-related issues, ● Potential difficulty in maintaining relationships with clients, associates or business partners as a result of our previously announced merger with United Community Banks, Inc., ● Our ability to maintain appropriate levels of capital including levels required under the capital rules under Basel III, ● Our ability to comply with regulatory rules and restrictions and potential regulatory actions if we fail to comply, ● Results of examinations by our regulatory authorities including the possibility that the regulatory authorities may, among other things, require us to increase our allowance for loan losses or write down assets, ● General economic conditions, either nationally or regionally and especially in our primary markets, becoming less favorable than expected, resulting in, among other things, reduced loan production and, in turn, interest income and deterioration in credit quality, ● Our ability to attract and retain key personnel, ● Our ability to retain our existing clients including our deposit relationships, ● Our current and future products, services, applications and functionality and plans to promote them, ● Changes in accounting policies and practices, ● Our ability to maintain effective internal control over financial reporting, ● The impact on the market value of our common stock based on the volume of trading activity, our continued listing on a national stock exchange and inclusion in the Russell 2000 index, ● Loss of consumer confidence and economic disruptions resulting from terrorist activities or other military actions and/or ● Other risks and uncertainties detailed in this Quarterly Report on Form 10-Q and, from time to time, in our other filings with the SEC. The Company does not undertake and specifically disclaims any obligation to update any forward-looking statements to reflect occurrences or unanticipated events or circumstances after the date of such statements except as required by federal securities laws. You should carefully consider these factors and the risk factors outlined under Item 1A. Risk Factors in our 2014 Annual Report on Form 10-K. Critical Accounting Policies and Estimates General The Company’s accounting and financial reporting policies are in conformity, in all material respects, with accounting principles generally accepted in the United States of America (“GAAP”) and with general practices within the financial services industry. The preparation of financial statements in conformity with such principles requires management to make complex judgments to estimate the values of assets and liabilities. We have procedures and processes in place to facilitate making these judgments. We have identified and described the variables most important in the estimation processes that involve mathematical models to derive the estimates. In many cases, there are numerous alternative judgments that could be used in the process of determining the inputs to the models. Where alternatives exist, we have used the factors that we believe represent the most reasonable value in developing the inputs. Actual performance that differs from our estimates of the key variables could impact our results of operations. These fluctuations would not be indicative of deficiencies in our models or inputs. Management, in conjunction with the Company’s independent registered public accounting firm, discusses the development and selection of the critical accounting policies and estimates with the Audit Committee of our Board of Directors on an annual basis. Of those significant accounting policies, we determined that accounting for our allowance for loan losses and the related reserve for unfunded commitments, servicing rights, foreclosed real estate, net deferred tax asset, defined benefit pension plan and fair value measurements are critical. The determination of the carrying amounts for all of these items involves considerable subjective judgment and estimation by management. For additional information regarding our critical accounting policies and estimates, refer to our 2014 Annual Report on Form 10-K. 38 Selected Financial Data The following selected financial data should be read in conjunction with Item 1. Financial Statements and Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (dollars in thousands, except per share data). At and for the three months ended March 31, December 31, September 30, June 30, March 31, STATEMENTS OF INCOME Interest income $ 9,986 $ 9,783 $ 9,871 $ 9,920 $ 10,076 Interest expense 134 123 126 131 143 Net interest income 9,852 9,660 9,745 9,789 9,933 Provision for loan losses 400 ) ) - - Net interest income after provision for loan losses 9,452 11,460 10,245 9,789 9,933 Noninterest income 3,541 3,274 3,408 3,490 3,366 Noninterest expense 8,794 9,486 10,482 10,084 10,089 Net income before provision for income taxes 4,199 5,248 3,171 3,195 3,210 Provision for income taxes 1,467 1,930 1,189 1,168 1,182 Net income $ 2,732 $ 3,318 $ 1,982 $ 2,027 $ 2,028 COMMON AND PER SHARE DATA Net income per common share: Basic $ 0.21 $ 0.26 $ 0.15 $ 0.16 $ 0.16 Diluted 0.21 0.26 0.15 0.16 0.16 Cash dividends declared per common share 0.08 0.05 0.05 - - Book value per common share 10.62 10.39 10.27 10.18 Outstanding common shares 12,814,574 12,810,388 12,793,543 12,791,621 Weighted average basic common shares 12,715,972 12,710,934 12,710,091 12,690,287 Weighted average diluted common shares 12,851,076 12,814,738 12,771,634 12,744,931 Dividend payout ratio 37.5 % 19.2 % 32.3 % n/a % n/a % PERIOD-END BALANCES Total assets $ 1,173,222 $ 1,118,811 $ 1,097,175 $ 1,091,665 $ 1,099,407 Investment securities available for sale, at fair value 211,968 211,511 214,582 209,617 208,772 Total loans, including loans held for sale 835,629 806,184 777,215 757,923 758,352 Deposits and retail repurchase agreements 980,139 944,241 960,339 946,120 945,352 Federal Home Loan Bank advances 50,000 35,000 - 10,000 20,000 Shareholders' equity 136,028 133,044 131,335 130,254 126,952 AVERAGE BALANCES Total assets $ 1,141,944 $ 1,100,296 $ 1,090,636 $ 1,099,617 $ 1,094,578 Interest-earning assets 1,075,115 1,035,282 1,024,657 1,031,877 1,023,513 Investment securities available for sale, at fair value 210,892 212,301 210,929 207,575 212,186 Total loans, including loans held for sale 814,489 772,621 753,711 755,199 764,526 Deposits and retail repurchase agreements 952,906 960,232 952,314 952,768 931,828 Federal Home Loan Bank advances 48,057 2,663 2,174 13,187 31,222 Other borrowings - 6 - 6 54 Shareholders' equity 134,186 132,823 131,094 128,612 125,664 SELECT PERFORMANCE RATIOS Return on average assets 0.97 % 1.20 % 0.72 % 0.74 % 0.75 % Return on average shareholders' equity 8.26 9.91 6.00 6.32 6.54 Net interest margin 3.72 3.70 3.77 3.81 3.94 CAPITAL RATIOS Average shareholders' equity as a percentage of average assets 11.75 % 12.07 % 12.02 % 11.70 % 11.48 % Shareholders' equity as a percentage of assets 11.59 11.89 11.97 11.93 11.55 Common equity Tier 1 capital 14.37 - Tier 1 risk-based capital 14.37 15.00 15.41 15.29 14.82 Total risk-based capital 15.63 16.26 16.67 16.54 16.08 Tier 1 leverage 11.86 12.15 12.01 11.69 11.37 ASSET QUALITY INFORMATION Allowance for loan losses $ 12,914 $ 12,920 $ 15,366 $ 15,596 $ 16,243 Nonaccrual loans 10,362 12,463 14,611 15,269 14,035 Nonperforming assets 16,139 18,447 21,256 22,693 21,538 Loans 90 days past due and still accruing interest 233 238 243 731 - Net loans charged-off (recovered) 406 646 ) 647 242 Allowance for loan losses as a percentage of gross loans 1.55 % 1.60 % 1.98 % 2.07 % 2.15 % Nonaccrual loans and loans 90 days past due and still accruing interest as a percentage of gross loans 1.27 1.58 1.91 2.12 1.86 Nonperforming assets and loans 90 days past due and still accruing interest as a percentage of total assets 1.40 1.67 1.96 2.15 1.96 Net loans charged-off (recovered) as a percentage of average gross loans, annualized 0.20 ) 0.34 0.13 OTHER DATA Number of full-service branches 25 25 25 25 25 Number of full-time equivalent teammates 290.3 285.8 289.0 298.8 305.0 39 Executive Summary Company Overview Our financial results were significantly impacted by the recession from December 2007 to June 2009 (commonly referred to as the “Great Recession”) and its aftermath. In 2009, the Board of Directors and Company leadership adopted and began executing a proactive and aggressive Strategic Project Plan to address the Company’s issues resulting from the Great Recession. The Strategic Project Plan and subsequent annual strategic plans included significant strategic changes to the Company’s operations. These strategic changes resulted in a reduction in problem assets, additional capital, a repositioned balance sheet, an improved and more efficient infrastructure and enhanced product and service offerings. In addition, we reconstituted our Senior Leadership Team, returned to annual profitability in 2013 and exited all formal regulatory directives in 2014. Our net income for the three months ended March 31, 2015 was $2.7 million ($0.21 per diluted common share). Our financial results since 2013 have reflected a growth strategy that includes controlled and managed growth concentrating first on organic loan and deposit growth, supplemented by tactical investments in other earning assets pending sustained loan growth that may be funded short-term by wholesale borrowing. We believe our growth strategy will continue to generate more stable and predictable earnings on a going-forward basis. Our performance going forward is subject to numerous risks and uncertainties, many of which are beyond our control, and we can provide no assurance regarding the sustainability of, or improvement in, future earnings. In addition, the pace of future problem asset resolution activities may vary and, as a result, the level of credit-related expenses may fluctuate from period to period. First Quarter 2015 Highlights Since 2013 we have been focused on our forward-looking Value Creation Strategy with particular focus on the Client and Teammate Experiences under the mantra of “every experience counts.” The Client Experience is focused on execution of a comprehensive and intentional approach to engendering a “positive personal experience” for all interactions with the Bank. The Teammate Experience is focused on a culture of high performance in which our team is inspired to do its best and win against the competition. Both involve innovative and creative thinking to meet evolving market and teammate expectations. Our ongoing strategic decisions and investments are determined in the context of executing on the Client and Teammate Experiences, both of which, along with achieving high performing financial results, are expected to increase the value of The Palmetto Bank franchise. For the three months ended March 31, 2015, the Company reported net income of $2.7 million compared to $2.0 million for the three months ended March 31, 2014. The results of operations for the three months ended March 31, 2015 as compared to the three months ended March 31, 2014 were primarily influenced by the following factors: ● Net interest income decreased $81 thousand, and net interest margin decreased 22 basis points to 3.72%. The decrease in net interest income was due to a reduction in interest income on loans resulting primarily from higher-yielding loans maturing and being replaced with new loan originations at lower rates in the current low interest rate environment and a decline in investment securities rates. Partially offsetting this decline was net growth in average loans, an increase in trading account assets and a reduction in time deposit balances and costs as a result of a strategic reduction in higher-priced certificates of deposit. ● Beginning in late 2014 and continuing into the first quarter 2015, we initiated an earning asset strategy to ed March 31, 2015 and 2014 and (vii) Notes to Consolidated Financial Statements Copies of exhibits are available upon written request to Corporate Secretary, Palmetto Bancshares, Inc., 306 East North Street, Greenville, South Carolina 29601. 67
